Case 2:19-cv-00092-JRG-RSP Document 92 Filed 04/29/20 Page 1 of 2 PageID #: 1106




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                              MARSHALL DIVISION

  TEAM WORLDWIDE CORPORATION,          §
                                       §
              Plaintiff,               §
        v.                             §
                                       §
                                       §
  ACADEMY, LTD D/B/A ACADEMY                  Case No. 2:19-cv-00092-JRG-RSP
                                       §
  SPORTS + OUTDOORS,                          LEAD CASE
                                       §
                                       §
  ACE HARDWARE CORPORATION,                   Case No. 2:19-cv-00093-JRG-RSP
                                       §
  AMAZON.COM, INC and                  §
                                       §      Case No. 2:19-cv-00094-JRG-RSP
  AMAZON.COM LLC,
                                       §
                                       §
  BED BATH & BEYOND INC.,                     Case No. 2:19-cv-00095-JRG-RSP
                                       §
                                       §
  COSTCO WHOLESALE
                                       §      Case No. 2:19-cv-00096-JRG-RSP
  CORPORATION,
                                       §
                                       §
  DICK’S SPORTING GOODS, INC.,                Case No. 2:19-cv-00097-JRG-RSP
                                       §
                                       §
  THE HOME DEPOT, INC.,                       Case No. 2:19-cv-00098-JRG-RSP
                                       §
                                       §
  MACY’S, INC. and MACY’S.COM,
                                       §      Case No. 2:19-cv-00099-JRG-RSP
  LLC,
                                       §
                                       §
  TARGET CORPORATION and
                                       §      Case No. 2:19-cv-00100-JRG-RSP
  TARGET BRANDS, INC.,
                                       §
                                       §
  SEARS, ROEBUCK AND CO., SEARS
                                       §
  HOLDINGS CORPORATION, and                   Case No. 2:20-cv-00006-JRG-RSP
                                       §
  TRANSFORM HOLDCO LLC,                       CONSOLIDATED CASES
                                       §
              Defendants.              §




                                      1/2
Case 2:19-cv-00092-JRG-RSP Document 92 Filed 04/29/20 Page 2 of 2 PageID #: 1107


.
                                               ORDER

           Before the Court is Plaintiff Team Worldwide Corporation’s (“TWW”) and Defendant

    Transform Holdco LLC’s (“Holdco”) (collectively, “Parties”) Joint Motion to Amend the Docket

    Control Order (“Motion”). Dkt. No. 86. The Parties’ Joint Motion seeks to extend the deadline

    for the Parties to join additional parties regarding Transform Holdco LLC from April 16, 2020,

    to April 23, 2020. After due consideration, the Court GRANTS the Motion. It is thereby

    ORDERED that the deadline for the Parties to join additional parties regarding Transform

    Holdco LLC is extended to April 23, 2020.
         SIGNED this 3rd day of January, 2012.
          SIGNED this 29th day of April, 2020.




                                                      ____________________________________
                                                      ROY S. PAYNE
                                                      UNITED STATES MAGISTRATE JUDGE




                                                 2/2
